El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
La demandante Francisca A. Rivera viuda de Hernández vendió a su Lijo Felipe Hernández Rivera, por el precio de $1,500, una finca rustica denominada Dos Bocas, radicada en el barrio Río Arriba, de Arecibo, de cuyo precio el de-mandado quedó adeudando a la demandante la suma de $570, para garantir la cual constituyó hipoteca voluntaria sobre la finca que comprara, en favor de su madre. Alega la deman-dante que el día 7 de marzo de 1930 el demandado Felipe Hernández Rivera, manifestando que la Puerto Rico Relief Commission exigía como condición para darle un préstamo refaccionario la cancelación de la hipoteca que había cons-tituido sobre la finca en favor de la actora, recabó de ésta que la cancelara, prometiendo entregarle los $570 importe *357del crédito hipotecario en la siguiente forma: $270 en me-tálico y $300 en un pagaré.
Se alega que estas manifestaciones son insidiosas y que por medio de las referidas maquinaciones y palabras insidio-sas, a las cuales dió crédito la demandante por tener fe en su hijo en aquella época, el demandado logró la cancelación del crédito hipotecario, despojando a la actora del mismo, sin que mediara causa válida para la escritura de cancela-ción de hipoteca. Se dice en la demanda que el demandado, una vez obtenida la escritura, se negó a entregar los $270 convenidos y que además se apoderó del pagaré, despojando a la demandante de todo el importe de dicho crédito hipote-cario.
El demandado en su contestación niega las alegaciones de la demanda y alega que, habiendo satisfecho a la demandante el total de su crédito hipotecario y necesitando liberar la finca de gravámenes para solicitar un préstamo de la Comi-sión Rehabilitadora, ambas partes se trasladaron a la oficina del Ledo. Susoni, donde la demandante le otorgó la corres-pondiente cancelación, por haber recibido el total de la suma que le debía el demandado, y con el fin de que se evitase el tener que recurrir a la Comisión Rehabilitadora después de practicada la cancelación la demandante ofreció al deman-dado la cantidad de $270, suma que éste recibió y aceptó, suscribiendo un pagaré a favor de la demandante que ésta tiene en su poder.
La corte inferior declaró con lugar la demanda, decre-tando la nulidad de la escritura de cancelación y de la ins-cripción de dicho documento en el registro de la propiedad, quedando subsistente la hipoteca a favor de la demandante e imponiendo costas y honorarios de abogado al demandado. Cinco son los errores que se atribuyen a la corte inferior en el presente recurso. El primer error atribuido a la corte inferior se basa en que ésta debió haber declarado que la demanda no aduce hechos suficientes para determinar una causa de acción.
*358Hemos transcrito las alegaciones esenciales de la demanda. Vemos qne la demandante alega qne el demandado, con palabras y maquinaciones insidiosas, logró qne ella cancelase sn crédito hipotecario. Vemos además qne dicho demandado no le entregó los $270 qne prometiera pagarle, qne se negó a cumplir lo convenido, y qne la demandante autorizó la cancelación confiando en la entrega del dinero y en la verdad de las representaciones del demandado. Surge, a nuestro juicio, de la faz de la demanda qne la demandante fue víctima de un engaño y qne, como consecuencia del mismo, consintió en cancelar el crédito hipotecario. Las relaciones qne median entre las partes qne intervinieron en esta transacción son de tal naturaleza que la alegación de qne el demandado recabó la cancelación manifestando qne había qne liberar la finca para obtener un préstamo de la Comisión Rehabilitadora adquiere fuerza y vigor cuando se piensa qne se trata de un ruego dirigido por el interesado a su propia madre.
El artículo 1221 del Código Civil, edición de 1930, dice que hay dolo cuando con palabras o maquinaciones insidiosas de parte de uno de los contratantes es inducido el otro a celebrar un contrato que sin ellas no hubiera hecho. En la demanda se dice, usando las palabras del Código, que el demandado se valió de palabras y maquinaciones insidiosas para obtener la cancelación del crédito hipotecario.
Manresa, comentando el artículo 1269 del Código Civil Español, equivalente al 1221 de nuestro Código, dice que la esencia de esta especie de dolo se encuentra en el engaño que obtiene un consentimiento del engañado, arrancándolo, o a lo menos influyendo en él. Apunta el ilustre comenta-rista que es esto lo que quieren indicar las palabras “maqui-naciones insidiosas” a que se refiere la ley, entre las cuales está comprendido, entre otros, ‘ ‘ el abuso de la confianza y las mil formas, en suma, del engaño que pueden alucinar a un contratante, produciendo un consentimiento viciado, sin que sea necesario que aquéllas lleguen a constituir estafa, ni *359entrar bajo otro concepto en la esfera propia del Código Penal. ’ ’
Scaevola, comentando el mismo artícnlo, copia la defini-ción que de dolo nos ofrecen el derecho romano, las Partidas, y algunos códigos modernos, y dice: “En el fondo de todos los conceptos late la misma idea: engaño a nna de las partes por artificios o medios falaces qne impulsan a la otra a cele-brar un contrato convencida de la bondad del mismo en vista de lo maniféstado o becbo por su cootorgante. Dolo malo, según el derecho romano, es toda astucia, mentira o maquina-ción empleada para sorprender, engañar o defraudar a otro.”
Es prácticamente la misma definición de las palabras insidia o asechanza: “Engaño‘o artificio para hacer daño a otro.” El Diccionario de la Real Academia Española define así la palabra maquinación: “Proyecto o asechanza artificial y oculta dirigida a un mal fin.”
De modo que al decirse que son insidiosas las alegaciones esenciales de la demanda y que con estas palabras y maqui-naciones el demandado logró que la demandante cancelara el crédito hipotecario, se está alegando la falsedad de la repre-sentación y el engaño y artificio de que se valió Felipe Her-nández Rivera para conseguir el mal fin que se proponía. Opinamos que la corte no cometió el error que se le atribuye.
Alega el demandado que la corte inferior cometió error al no declarar con lugar la moción de nonsuit. Hemos examinado cuidadosamente la declaración de la demandante Francisca Rivera, sus alegaciones juradas y las que el demandado hiciera también bajo juramento, y creemos que la corte inferior no cometió el error que se le atribuye al declarar sin lugar la moción de nonsuit. Si se tienen en cuenta las admisiones del demandado en su contestación y las declaraciones de la demandante, admitiéndolas como ciertas para los efectos de la moción presentada, se concluye fácilmente que la moción de nonsuit no procede y que la corte actuó acertadamente ai declararla sin lugar.
*360Se alega por el demandado que la corte erró al declarar con lngar la demanda, afirmando qne existe frande en el otorgamiento de la escritura de cancelación y que para ello se obtuvo el consentimiento de la demandante por medio de las maquinaciones insidiosas y engaños de ambos deman-dados, quienes según el tribunal, no ban pagado a la deman-dante ni el importe de la hipoteca ni suma alguna. Se alega además que la corte cometió un error grave y manifiesto1 al apreciar la evidencia, deduciendo de la misma conclusiones fatalmente contrarias a derecho. En primer lugar queremos hacer constar que la corte inferior no se refiere a ambos de-mandados cuando habla de maquinaciones insidiosas y en-gaños, sino exclusivamente al demandado Felipe Hernández Rivera. En la opinión de la corte inferior no se menciona a Mercedes González sino para decir que es esposa del de-mandado. En realidad la opinión de la corte inferior no hace cargo alguno a la referida señora y la sentencia dictada no le afecta en ninguno de sus pronunciamientos.
Discutiremos ahora los errores tercero y cuarto que aca-bamos de transcribir. Como hemos visto, en la demanda se alega que el demandado Felipe Hernández Rivera, por medio de palabras y maquinaciones insidiosas, logró que la deman-dante le cancelase el crédito hipotecario. Francisca Rivera declara que su hijo le dijo que le cancelara la hipoteca para hacer un negocio con la Comisión Rehabilitadora. En su contestación alega el demandado que necesitando liberar la finca de gravámenes para solicitar un préstamo de la Comi-sión Rehabilitadora, él y su madre se trasladaron a la oficina del Ledo. Susoni, donde se otorgó la escritura de cancelación. El importe del crédito cancelado no se pagó en presencia del notario autorizante. Dicho importe, ascendente a $400, fue pagado, según el demandado, el mismo día de la cancelación, por la mañana, como entre 6: 30 ó 7. El demandado explica que obtuvo este dinero de la propiedad, del fruto de café y varios cerdos que vendió y dice que recogió este dinero para pagarle a su madre y luego pasar la finca a la Rehabilitadora. *361Según el demandado, la madre, al recibir el dinero, distri-buyó $100 entre sns hijos, se qnedó con $30 y le dió $270 a Mercedes, sn esposa, para qne se los gnardara. Agrega el demandado qne la madre insistió en qne no llevara la finca a la Behabilitadora y le dijo: “Yo le di a guardar a Mercedes $270 y te los voy a dar sin intereses.” El demandado le dijo a sn madre qne la Behabilitadora no' le cobraba intereses. La madre le prometió no cobrarlos tampoco y entonces desis-tió de llevar a cabo el préstamo. Todo esto ocurrió el mismo día y horas antes de otorgarse la cancelación. La madre, en este corto intervalo de tiempo, regaló parte del dinero, re-tuvo $30 para sns gastos, le dió a guardar $270 a sn nuera y luego le prestó esta misma suma a sn hijo. Esta declara-ción de Felipe Hernández está en pugna abierta con las ale-gaciones de su contestación. En su contestación jurada dice el demandado qne la madre, con el fin de qne se evitase el tener qne recurrir a la Comisión Behabilitadora, después de practicada la cancelación, le ofreció la cantidad de $270, suma que aceptó. En sn declaración el demandado habla de las negociaciones qne dice haber llevado a cabo con la madre entre 6 y 7 de la mañana el mismo día de la cancelación, y agrega qne en el camino ella insistió en sns propósitos de entregarle el dinero sin intereses y el demandado desistió de llevar la finca a la Behabilitadora. El pagaré suscrito en la oficina del abogado Susoni cuando se hizo la cancelación demuestra claramente que el otorgamiento de este documento era cosa convenida de antemano entre las partes. Llamada anteción el hecho de que Felipe Hernández Bivera, que soli-citaba la cancelación de la hipoteca para hacer un préstamo, tuviese en su poder la cantidad de $400 y se desprendiera de esta suma para pagar una deuda que no estaba vencida y de la cual era acreedora su propia madre. Si es verdad que la madre le prestó $270 sin intereses, y que entonces el deman-dado desistió del préstamo a la Comisión Behabilitadora ¿poi-qué se hizo la cancelación total cuando ya el demandado había realizado su propósito, que era obtener el préstamo sin inte-*362reses? ¿A qué insistir en qne se cancelara totalmente el crédito hipotecario? Leyendo lá declaración del demandado nos explicamos perfectamente qne la corte inferior no diera crédito algnno a sn testimonio. Francisca Rivera declara qne sn hijo le ofreció qne si le cancelaba la hipoteca le daría $270 en dinero y $300 en nn pagaré, qne canceló la hipoteca y no ha recibido ni nn centavo de sn hijo, qne hasta los $300 qne le dió éste enando le vendió la finca, se los qnitó para ponerlos en el banco y no sabe qné negocio hizo con ellos; qne el día qne se canceló la hipoteca el notario Susoni le entregó nn pagaré qne allí se hizo; qne después de haber salido de la oficina Felipe le <juitó el documento para llevarlo, porque la demandante no tenía cartera ni nada, y ahora le ha negado el pagaré; qne cuando llegó a sn casa le dijo a la señora de Felipe qne le buscara el pagaré y le contestó qne no sabía dónde Felipe lo había puesto, y le dijo a éste qne le diera el pagaré y le contestó qne lo tenía en el baúl, qne le pidió el pagaré a la esposa de Felipe porque ésta guardaba los documentos del marido; que ha pedido qne se le pague o se le entregue el documento y qne no se le ha pagado ni un centavo ni se le ha devuelto el pagaré; qne cuando vino a cancelar la hipoteca tenía muy buenas rela-ciones con sn hijo y qne ahora no, por lo qne ha resultado, qne no vive con él, que después que a uno le pasan estos episodios es muy fuerte vivir; qne tenía fe en qne sn hijo le entregaría el dinero el día qne canceló la hipoteca, y qne si no hubiera sido así no hubiera ido a cancelarla.
No surge de la prueba la suerte qne ha corrido el pagaré otorgado en la oficina del abogado Sr. Francisco Susoni. El demandado declara qne una vez se le presentó sn hermano menor con el pagaré a vendérselo y el demandado, temeroso de qne le cobraran el documento sin él tenerlo, vino a Areeibo con sn hermano a consultar con el Sr. Susoni. En efecto, el Sr. Susoni declara que el demandado estuvo en sn oficina acompañado de otra persona qne dijo ser sn hermano y le enseñó el pagaré y preguntó qné debían hacer con él, con-*363testándole el testigo que ese documento era de la propiedad de la señora y que se le debía entregar para conservarlo y al vencimiento ejercer su cobro. Es de notarse que el Sr. Susoni, cuando en las preguntas que se le bacen se le llama hermano a la persona que acompañaba al demandado, tiene especial cuidado en repetir con insistencia que Felipe Her-nández le llamaba hermano, pero que él no lo conocía. Este hermano de que habla el demandado no compareció a declarar durante el juicio. El demandado admite que el día en que se otorgó la escritura de cancelación la demandante le entregó el pagaré, porque no tenía cartera, pero agrega que se lo de-volvió cuando, como de costumbre, se quitó el gabán donde lo guardaba. No cabe argüir que la pérdida del pagaré no perjudica a la demandante y que no hubo propósito de fraude, toda vez que el demandado reconoce la existencia del docu-mento y admite que no ha pagado. Esta admisión en el acto del juicio, bajo la presión de las circunstancias, cuando estaba allí el notario que hizo el pagaré, no basta para cohonestar los actos previos del demandado. Si éste, aceptando que poseía el pagaré, lo hubiese ofrecido como prueba sin ex-plicar satisfactoriamente su posesión y justificar el pago, no habría hecho otra cosa que confirmar lo alegado y declarado por la demandante. Su actitud en este respecto está en armonía con todos sus actos en el curso de la transacción. En cuanto a la suma consignada en dicho documento, la de-mandante dice que debieron ser $300, el demandado alega que fueron $270 prestádosle después de la cancelación, y el notario Sr. Susoni no se acuerda de la cantidad.
De la opinión emitida por la corte inferior copiamos lo que sigue:
“No existe eluda alguna respecto a la cancelación de la hipoteca de $570 por parte de doña Francisca A. Rivera viuda de Hernández, ya que se ha presentado por ella misma la escritura de dieba cancela-ción. Pero analizando profundamente la evidencia testifical aportada por ambas partes, el juzgador se inclina a conceder mayor crédito a la presentada por la demandante que a la del demandado. Y ello es *364así, porque la demandante trae ante el tribunal una teoría verosímil con visos de certeza y factible dentro de la lógica que rige los acon-tecimientos humanos, y sobre todo la confianza que se supone existe entre una madre y un hijo; mientras que la teoría aportada por el demandado, es, no sólo inverosímil, sino a todas luces nebulosa y al margen de la razón que inspira los actos de las personas. La Corte ha concedido entera credibilidad al testimonio de doña Francisca A. Rivera viuda de Hernández porque el juez no puede concebir que una señora que cuenta setenta años de edad, una anciana venerable, urda una trama para, después de obtenido el pago de una suma debí-dale por su hijo, comparecer ante un tribunal de justicia y, con gran serenidad e impertubable, exponer bajo juramento haber sido víctima de ciertas maquinaciones por parte de su propio hijo tendientes a defraudarla. Para percatarse que esta anciana estaba exponiendo la verdad, bastaba solamente contemplarla mientras testificaba. Porque, a pesar que los azares de la vida la precisaron a litigar contra su hijo, cada vez que miraba a éste, la ternura asomaba a sus ojos.
“Por otro lado, la teoría presentada por el demandado, según de-cimos antes, es obscura e indigna de credibilidad, porque no nos ex-plicamos cómo si Felipe Hernández Rivera estaba en tal situación económica que se proponía efectuar un préstamo con la Comisión Re-habilitadora, tuviese $400 en su poder para pagarlos a su señora ma-dre sobre la mesa de su casa el día 7 de marzo de 1930, antes de venir a otorgar la escritura de cancelación en Arecibo. Estamos segtiros que esa manifestación del demandado es completamente incierta, por-que de haber él tenido esos $400, no hubiese pensado en efectuar prés-tamos, ni menos se los hubiese pagado a doña Francisca, ya que él te-nía un margen tan amplio para satisfacer su deuda con ella, a razón de $100 anuales hasta el año 1933.’
La corte a quo dio completo crédito a la declaración de la demandante Francisca Rivera. El abogado del deman-dado arguye en su alegato que la demandante aceptó haber otorgado voluntariamente la escritura de cancelación y ad-mite que convino con su hijo en que la obligación del crédito hipotecario sería cambiada o sustituida por otra mediante la cual Felipe Hernández le había de pagar $270 en efectivo y el resto en un pagaré por $300 que se otorgó y recibió la demandante. Se cita en apoyo de esta contención el caso de Marrero v. Sucesión Marrero, 36 D.P.R. 629. La doctrina *365sentada en esta decisión es inaplicable al presente caso. En Marrero v. Sucesión Marrero, supra, se canceló nn crédito hipotecario de $2,000. Se otorgó un documento privado de $4,500 a favor de los acreedores hipotecarios, autorizado por sus deudores. La corte sentenciadora aceptó como cierta la explicación de los demandados de que dicho documento pri-vado se firmó el mismo día que la escritura de carta de pago y cancelación de hipoteca, consignando en él una deuda simu-lada, para que el demandante Marrero, que era padre político de la viuda de Wenceslao Marrero y abuelo de los otros de-mandados, los demandara y embargara las fincas caso de que los otros acreedores de la sucesión, al saber que las dichas fincas quedaban libres de la hipoteca que sobre ellas pesaba, les reclamaran judicialmente sus créditos.. Por censurable que pudiera ser la conducta de los demandados en este caso y de los propios demandantes, la verdad es que de acuerdo con la apreciación de la prueba por la corte sentenciadora, los demandados no le debían nn centavo a los demandantes. Esta corte, sin embargo, examinando el caso desde el punto de vista de la teoría de los demandantes, se expresó en estos términos:
“Si la teoría de los demandantes expresada por su abogado en el juicio al presentar el documento privado de que se trata era cierta, entonces lo que se hizo fué sencillamente sustituir la obligación de pagar dos mil dólares en plazos anuales de quinientos, contraída por el causante de los demandados, por la de pagar cuatro mil quinientos en plazos anuales de doscientos cincuenta, contraída directamente por los demandados. La cancelación quedaba explicada. Eso no obstante, trató de sostener el demandante Marrero que firmó engañado la escri-tura de cancelación.
“Pero aceptando a los fines de este caso simplemente que el docu-mento privado pudiera admitirse como prueba, entonces 4 a qué anular la escritura de carta de pago y condenar a los demandados a pagar la deuda de acuerdo con el contrato original, si el mismo documento revela que la carta de pago fué cierta y no medió engaño sino que lo que se realizó fué un nuevo contrato?”
*366El presente caso no puede compararse al de Marrero v. Sucesión Marrero. En aqnel caso la corte sentenciadora creyó el testimonio de los demandados. En este caso la corte a quo, haciendo nn juicioso análisis de la prueba, declara que el demandado no dice la verdad y que la demandante le me-rece completo crédito. Allí los demandantes alegaron y no probaron que hubiesen sido engañados. En nuestro caso el engaño es manifiesto. La demandante no recibió los $270 en efectivo que se le ofrecieron. El pagaré que se otorgó a su favor no se encuentra en ninguna parte. El demandado aparece disponiendo de la cantidad de $400 y pagando una deuda que no estaba vencida en los momentos en que necesi-taba obtener un préstamo de la Comisión Rehabilitadora, y se da el caso de que este demandado, que declara haber recibido de la demandante $270 sin intereses, insista en la cancelación total del crédito hipotecario cuando, de ser ciertas sus manifestaciones, ya tenía en su poder el dinero que le hacía falta y no era necesario obtener ningún préstamo de la referida Comisión. Entendemos que se ha probado en este caso que Felipe Hernández Rivera, con palabras y ma-quinaciones insidiosas, indujo a la demandante a la cancela-ción del crédito hipotecario. El engaño de que fué víctima Francisca Rivera produjo un consentimiento viciado y la corte inferior estuvo muy acertada al decretar la nulidad de la cancelación del crédito hipotecario. Francisca Rivera de-clara que tenía fe en su hijo, en que su hijo le entregaría el dinero el día en que se canceló la hipoteca y que si no hubiera sido así no hubiera ido a cancelarla. Resulta evidente la presencia del dolo causante, sin el cual no se hubiera obtenido el consentimiento. La demandante fué inducida, inspirada y persuadida a consentir por las insidias del demandado. No es éste un caso de morosidad en el cumplimiento de una obligación. El demandado no reconoce deber a la deman-dante los $270 que éste dice le prometió pagarle inmediata-mente y que nunca le entregó, comprometiéndose además a suscribir un documento que después de otorgado no aparece *367en ninguna parte. Por el contrario, el demandado sostiene que satisfizo totalmente el crédito hipotecario, y alega que esos $270 le fueron facilitados por la madre después de la cancelación. La falsedad de esta alegación ha quedado de-mostrada, así como el engaño de que fué victima la deman-dante.
Alega por último el demandado que la corte inferior cometió error al condenar en costas a la sociedad de ganan-ciales. La sentencia dictada en este caso dice que se im-ponen las costas y honorarios de ahogado al demandado. Es claro que la corte inferior se refiere exclusivamente a Felipe Hernández Rivera y no a su esposa Mercedes González. Mercedes González y Felipe Hernández Rivera no habían contraído matrimonio cuando este último compró la finca y se constituyó el crédito hipotecario a favor de la demandante. No se ha probado que la esposa tuviese intervención en la cancelación de la hipoteca y por lo tanto la corte inferior actuó correctamente cuando se limitó a condenar en costas al demandado, o sea a Felipe Hernández Rivera.

Debe confirmarse la sentencia apelada.